Exhibit Information Required by General Instruction J. of Form 10-K for: Alternative Loan Trust 2007-19 (Exact name of Significant Obligor as Specified in Its Charter) Commission file number of Alternative Loan Trust 2007-19: 333-140962-13 CWALT, Inc. (Exact name of Depositor as Specified in Its Charter) Commission file number of Depositor: 333-140962 Countrywide Home Loans, Inc. (Exact name of Sponsor as Specified in Its Charter) Delaware 87-0698307 (State or Other Jurisdiction of Incorporation or Organization of the Depositor) (I.R.S. Employer Identification No. of the Depositor) c/o Countrywide Home Loans Servicing LP 4500 Park Granada Calabasas, California 91302 (Address of Principal Executive Offices of the Depositor) (Zip Code) Depositor’s telephone number, including area code:(818) 225-3000 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None The trust entitled Alternative Loan Trust 2007-19 (the “Significant Obligor”) formed pursuant to the pooling and servicing agreement dated as of June 1, 2007 among CWALT, Inc., as depositor (the “Depositor”), Countrywide Home Loans, Inc., as a seller and the sponsor (the “Sponsor”), Park Granada LLC, as a seller, Park Sienna LLC, as a seller, Park Monaco Inc., as a seller, Countrywide Home Loans Servicing LP, as master servicer, and The Bank of New York Mellon (formerly The Bank of New York), as trustee, is a significant obligor (as such term is defined in Item 1101(k) of Regulation AB) with respect to the Issuing Entity.In accordance with Item 1112(b) of Regulation AB, the Issuing Entity has included below the information required by General Instruction J. of Form 10-K regarding the Significant Obligor. Item references in this Exhibit 99.3 are to the Items set forth in Form 10-K, unless otherwise specified. 2 Item 1. Business. Omitted as permitted by Instruction J to Form 10-K. Item 1A. Risk Factors. Omitted as permitted by Instruction J to Form 10-K. Item 1B. Unresolved Staff Comments. Not Applicable. Item 2. Properties. Omitted as permitted by Instruction J to Form 10-K. Item 3. Legal Proceedings. Omitted as permitted by Instruction J to Form 10-K. Item 4. Submission of Matters to a Vote of Security Holders. Omitted as permitted by Instruction J to Form 10-K. 3 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Omitted as permitted by Instruction J to Form 10-K. Item 6. Selected Financial Data. Omitted as permitted by Instruction J to Form 10-K. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Omitted as permitted by Instruction J to Form 10-K. Item 7A. Quantitative and Qualitative Disclosures about Market Risk. Omitted as permitted by Instruction J to Form 10-K. Item 8. Financial Statements and Supplementary Data. Omitted as permitted by Instruction J to Form 10-K. Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. Omitted as permitted by Instruction J to Form 10-K. Item 9A. Controls and Procedures. Omitted as permitted by Instruction J to Form 10-K. Item 9B. Other Information. None. 4 Item 10. Directors, Executive Officers and Corporate Governance. Omitted as permitted by Instruction J to Form 10-K. Item 11. Executive Compensation. Omitted as permitted by Instruction J to Form 10-K. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Omitted as permitted by Instruction J to Form 10-K. Item 13. Certain Relationships and Related Transactions, and Director Independence. Omitted as permitted by Instruction J to Form 10-K. Item 14. Principal Accountant Fees and Services. Omitted as permitted by Instruction J to Form 10-K. 5 Item 15. Exhibits and Financial Statement Schedules. (a) (1) Not applicable. (2) Not applicable. (3) The required exhibits are as follows: • Exhibit 3(i):Copy of Depositor’s Certificate of Incorporation (Filed as Exhibit 3.1 to Registration Statement on Form S-3 (File No. 333-110343)) • Exhibit 3(ii):Copy of Depositor’s By-laws (Filed as Exhibit 3.2 to Registration Statement on Form S-3 (File No. 333-110343)) • Exhibit 4:Pooling and Servicing Agreement (Filed as part of the Current Report on Form 8-K filed on July 18, 2007 under the Commission file number of the Significant Obligor) • Exhibit 33.1:Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities for Countrywide Home Loans, Inc., Countrywide Home Loans Servicing, L.P., Countrywide Tax Services Corporation and Newport Management Corporation • Exhibit 33.2:Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities for The Bank of New York Mellon • Exhibit 34.1:Attestation Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities of PricewaterhouseCoopers LLP on behalf of Countrywide Home Loans, Inc., Countrywide Home Loans Servicing, L.P., Countrywide Tax Services Corporation and Newport Management Corporation • Exhibit 34.2:Attestation Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities of KPMG LLP on behalf of The Bank of New York Mellon • Exhibit 35:Servicer Compliance Statement of Countrywide Home Loans Servicing LP (b) See subparagraph (a)(3) above. (c) Not applicable. 6 Item 1112(b) of Regulation AB. Financial Information of Significant Obligors. Not Applicable. Item 1114(b)(2) of Regulation AB. Financial Information of Significant Enhancement Providers. Not Applicable. Item 1115(b) of Regulation AB. Financial Information of Certain Entities Providing Derivative Instruments. Not Applicable. Item 1117 of Regulation AB. Legal Proceedings. Certain state and local government officials have filed proceedings against Countrywide Financial Corporation, Countrywide Home Loans, Inc. and Countrywide Home Loans Servicing LP, including, among others, lawsuits brought by the state attorneys general of California, Connecticut, Florida, Illinois, Indiana and West Virginia.The lawsuits allege, among other things, that Countrywide Financial Corporation, Countrywide Home Loans, Inc. and Countrywide Home Loans Servicing LP violated state consumer protection laws by engaging in deceptive marketing practices designed to increase the volume of loans they originated and then sold into the secondary market and (according to certain of the complaints) by improperly servicing loans.The lawsuits seek various remedies, including among other things, restitution, other monetary relief, penalties and rescission or reformation of mortgage loans made to consumers.In addition, the Director of the Washington State Department of Financial Institutions has commenced an administrative proceeding against Countrywide Home Loans, Inc. alleging, among other things, that it did not provide borrowers with certain required disclosures and that the loan products made available to Washington borrowers of protected races or ethnicities were less favorable than those made available to other similarly situated borrowers. On October 6, 2008, Bank of America Corporation announced settlements in relation to allegations of unfair and deceptive marketing practices with the states attorneys general of several states, including Arizona, California, Connecticut, Florida, Illinois, Iowa, Michigan, North Carolina, Ohio, Texas and Washington (such states, together with such additional states that enter into settlements, the “Settling States”).The settlement with the Attorney General of Washington does not address the pending administrative action.Following its settlement announcement on October 6, 2008, Bank of America Corporation entered into settlements with the states attorneys general of Delaware, Kansas, Nevada and Pennsylvania, and has engaged in negotiations, and may have entered into other settlements, with additional states attorneys general. The cornerstone of the 7 settlements is a loan modification program for subprime borrowers and pay option ARM borrowers designed to avoid foreclosures, along with a nationwide fund of up to $150 million for payments to borrowers who have already experienced foreclosure.While the loan modifications to be made pursuant to the settlements with the Settling States are intended to both avoid unnecessary foreclosures and increase recoveries relative to foreclosing on defaulted borrowers, the ultimate effectiveness of these modifications in mitigating losses on mortgage loans cannot be predicted with certainty.This loan modification program could result in more modifications of the original terms of mortgage loans, more delinquent and defaulted mortgage loans, delays in foreclosures and liquidations with respect to defaulted mortgage loans and/or permanent forgiveness of a portion of the amounts owing in respect of the related mortgage loans.The settlements do not require the mortgage loans owned by the Significant Obligor to be subject to the loan modification program. While the outcome of the proceedings described above that are not subject to settlements with Settling States is unknown, the relief sought by the government officials in one or more of the matters could, if granted, result in delays in the foreclosure process, reduced payments by borrowers, modification of the original terms of mortgage loans, permanent forgiveness of all or a portion of the amounts owing in respect of the related mortgage loans and/or increased reimbursable servicing expenses, which could result in delays and reductions in distributions to be made to certificateholders or an increase in realized losses allocated to certificateholders. Item 1119 of Regulation AB. Affiliations and Certain Relationships and Related Transactions. The Sponsor, the Depositor, the Significant Obligor, Park Monaco Inc., Park Granada LLC, Park Sienna LLC and Countrywide Home Loans Servicing LP are affiliated parties.There are no other affiliated parties.There are currently no business relationships, agreements, arrangements, transactions or understandings between (a) the Sponsor, the Depositor or the Significant Obligor and (b) The Bank of New York Mellon (formerly The Bank of New York), or any of its affiliates, that were entered into outside the ordinary course of business or that contain terms other than would be obtained in an arm’s length transaction with an unrelated third party and that are material to the investor’s understanding of the certificates issued by the Significant Obligor.No such business relationship, agreement, arrangement, transaction or understanding has existed during the past two years. Item 1122 of Regulation AB. Compliance with Applicable Servicing Criteria. See Exhibits 33.1, 33.2, 34.1 and 34.2 hereto. The Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities and the related attestation report for Countrywide Home Loans, 8 Inc., Countrywide Home Loans Servicing, L.P., Countrywide Tax Services Corporation and Newport Management Corporation included as Exhibits 33.1 and 34.1, respectively, hereto identified material instances of noncompliance with the servicing criteria set forth in Items 1122(d)(4)(vi) and 1122(d)(4)(vii) of Regulation AB.Specifically: (i) with respect to Item 1122(d)(4)(vi), in some instances changes with respect to the terms or status of an obligor’s loan were made without the clear consent of the trustee; and (ii) with respect to Item 1122(d)(4)(vii), certain loss mitigation or recovery actions were not initiated, conducted or concluded in accordance with the required timeframes established under the transaction agreements. Item 1123 of Regulation AB. Servicer Compliance Statement. See Exhibit 35 hereto. 9 EXHIBIT INDEX Exhibit Document 3(i) Depositor’s Certificate of Incorporation (Filed as Exhibit 3.1 to Registration Statement on Form S-3 (File No. 333-110343))* 3(ii) Depositor’s By-laws (Filed as Exhibit 3.2 to Registration Statement on Form S-3 (File No. 333-110343))* 4 Pooling and Servicing Agreement (Filed as part of the Current Report on Form 8-K filed on July 18, 2007 under the Commission file number of the Significant Obligor)* 33.1 Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities for Countrywide Home Loans, Inc., Countrywide Home Loans Servicing, L.P., Countrywide Tax Services Corporation and Newport Management Corporation 33.2 Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities for The Bank of New York Mellon 34.1 Attestation Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities of PricewaterhouseCoopers LLP on behalf of Countrywide Home Loans, Inc., Countrywide Home Loans Servicing, L.P., Countrywide Tax Services Corporation and Newport Management Corporation 34.2 Attestation Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities of KPMG LLP on behalf of The Bank of New York Mellon 35 Servicer Compliance Statement of Countrywide Home Loans Servicing LP * Incorporated herein by reference. 10 Exhibit 2900 Madera RD Simi Valley, CA 93065 (805) 955-1000 ASSESSMENT
